Citation Nr: 0518323	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1995 to December 
1999.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

Although the veteran filed a claim in August 2002 for 
entitlement to service connection for both a right and left 
knee disorder, the RO only addressed entitlement to service 
connection for a left knee disorder.  The issue of 
entitlement to service connection for a right knee disorder 
was referred to the RO via an April 2004 Board remand.  This 
issue still has not been developed, and is again referred to 
the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record shows a current diagnosis of a 
left knee disorder that is related to military service.


CONCLUSION OF LAW

A left knee disability was incurred in active military duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  In 
light of the decision herein, the Board finds that any error 
with regard to the duty to assist and duty to notify 
provisions of the VCAA is harmless and results in no 
prejudice to the veteran.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b) (2003).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his current left knee condition is 
due to running with 50-pound packs and parachuting while in 
service.  Service records confirm that one of the veteran's 
military occupation specialties was as a "reconnaissance 
man, parachute qualified" for two years and two months.  The 
veteran's service medical records indicate that the veteran 
sought treatment for left knee pain in February 1997, at 
which time he was diagnosed with tendonitis/bursitis of the 
left knee.  The veteran also noted in a November 1999 Report 
of Medical History, just prior to his separation from active 
service, that he had cramps in his legs.  However, it should 
also be noted that in that same report, the veteran indicated 
that he did not have "trick" or locked knees.

Upon VA examination of the left knee in December 2002, the 
veteran reported injuring his left knee while playing 
basketball in 1997.  He reported that he had no initial 
treatment, but he then had a progressive increase in his 
symptoms of pain and of his knee "giving out."  The veteran 
reported "popping and cracking" in the knee, as well as 
swelling with increased activity.  He reported that pain was 
alleviated by rest.  The veteran denied use of assistive 
devices for walking, and denied any surgeries.  Physical 
examination of the knee revealed no tenderness to palpation, 
swelling, or erythema.  Some cracking and popping was noted 
upon flexion.  The examiner did not provide a diagnosis or an 
opinion as to etiology, indicating that a magnetic resonance 
imaging scan (MRI) of the knee was required.

Upon VA examination in January 2005, the veteran reported a 
history consistent with the above.  The veteran complained of 
"ongoing problems" with his left knee, to include pain, 
weakness after prolonged walking, stiffness, swelling, and 
instability when climbing stairs.  The veteran denied use of 
assistive devices for walking, and denied any knee surgeries.  
Upon physical examination, it was noted that the veteran 
walked with a normal gait.  The veteran's left knee was not 
tender on palpation of the patella, nor was there crepitus 
upon palpation.  The veteran had no unusual wear pattern that 
would indicate abnormal weight bearing.

A February 2005 MRI of the left knee revealed a thickening of 
the medial collateral ligament as consistent with remote 
strain.  Anterior and posterior cruciate ligaments were 
intact.  Minor degenerative changes with surface fraying were 
seen within the posterior horn of the medial meniscus.  The 
lateral meniscus was within normal limits.  Tiny joint 
effusion was present, but joint spaces were within normal 
limits.  A "bone island" was observed within the medial 
femoral condyle.  Focal thickening of the mid-portion of the 
patellar tendon was noted.  The examiner's impressions 
included that the veteran's left knee had focal thickening of 
the patellar tendon, and "differential considerations 
include tendonitis versus post-traumatic changes."  The 
examiner stated, "The [veteran] does have evidence of 
tendonitis on current MRI with minor meniscal degeneration 
and remote medial collateral ligament strain, which are at 
least as likely as not secondary to the [veteran's] military 
service injury, as documented in the service medical 
records."

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The objective medical evidence 
shows a current diagnosis of left knee tendonitis, with minor 
meniscal degeneration and remote medial collateral ligament 
strain, which the VA examiner has linked to the veteran's in-
service diagnosis of left knee tendonitis.  Accordingly, 
service connection for a left knee condition is warranted.


ORDER

Service connection for a left knee disorder is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


